Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 12/16/2021, the following occurred:
Claim 14 was amended. 
In the amendment dated 06/16/2021, the following occurred:
Claims 1-13 were canceled. Claim 14 was amended. Figure 8-11 have been amended.
Claims 14-20 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for management of healthcare practices. 
Regarding claim 14- the limitation determining a patient experience with a healthcare practice or group, the method of determining a patient experience comprising; collecting patient experience data on a continuing basis from multiple patients; transferring the collected patient experience data; compiling the patient experience data on a continuing basis, into then compiled patient experience data, placing the then current compiled patient experience data into defined categories; comparing the then current compiled patient experience data against first benchmarks which are continually updated in real time to ensure the first benchmarks are based on first data that is the most current first data; determining, updating and ranking key drivers; and determining the healthcare practice or group performance for the patient experience based on the comparison of the then current compiled patient experience data against first benchmarks; determining a clinical effectiveness of a healthcare practice or group: developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness; developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness; collecting clinical effectiveness data on a continuing basis in response to the core questions and specialty questions from physicians or healthcare practice or group; transferring the collected clinical effectiveness data from; compiling, on a continuing basis, the then current collected clinical effectiveness data into categories; calculating a then current clinical effectiveness score for the healthcare practice or group for each category; and comparing the calculated then current clinical effectiveness score against second benchmarks which are continually updated in real time to ensure the second benchmarks are based on second data that is the most current second data; and determining the healthcare practice or group performance for the clinical effectiveness based on the comparison of the then current collected clinical effectiveness data against the second benchmarks; analyzing and compiling the then current performance for the patient experience and the clinical effectiveness score; determining the strengths of the healthcare practice or group based on the comparison of the then current compiled patient experience data against the first benchmarks and the then current collected clinical effectiveness data against the second benchmarks; and presenting the then current strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting the first computer, the second computer or server and the third computer, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the first computer, the second computer or server and the third computer, the claims encompass managing healthcare practice or group in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 14 recites the additional elements the first computer, the second computer or server and third computer. These additional elements are not exclusively defined by the applicant and are recited at a high-level of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the first computer, the second computer or server and third computer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 15-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 15 further defines using gap analysis model. Dependent claim 16 further defines the mapping of key drivers. Dependent claim 17 further defines examining statistical relationships. Dependent claim 18 further defines updating data. Claim 18 include the additional elements of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173), in view of Parent (US 2013/0073344), in view of Stoneking (US 2003/0050814) and in further view of Perkins (US 5724379 A).

REGARDING CLAIM 14
Snow discloses a method of determining and enhancing the reimbursement effectiveness of a healthcare practice or group, the method comprising: determining a patient experience with a healthcare practice or group, the method of determining a patient experience comprising; collecting data from multiple patients ([0039] teaches collecting data related to healthcare and patients [0040] teaches Information collected from healthcare data may indicate at least the identity of patients, healthcare professionals performing care or treatment to the patients, type of care or treatment is performed on the patients for given conditions, where the care or treatment is given, and when the care or treatment was provided (interpreted by examiner as data, of Perkins below, from multiple patients)); 
transferring the collected data from the first computer to the second computer or server ([0045] teaches a network allowing for transfer of data between servers (interpreted by examiner as transferring the collected data, of Perkins below, and core/specialty questions from the first computer to a second computer or server))
compiling the data by the second computer or server, into then current compiled data, placing the current compiled data into defined categories on the second computer or server ([0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data and [0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients (interpreted by examiner as compiling data, of Perkins below, into then current compiled data, placing the current compiled data into defined categories). [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as compiling, by the second computer or server, the data, of Perkins below, into defined categories on the second computer or server)); 
comparing, on a second computer, the then current compiled data against first benchmarks ([0040] teaches benchmarking [0050] teaches comparing data (interpreted by examiner as the current compiled data, of Perkins below) from data source with corresponding data based on standards or criteria according to clinical guidelines (interpreted by examiner as compare against first benchmarks) for specific conditions and treatment of conditions [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as comparing, on the second computer, the compiled data, of Perkins below, against benchmarks)); 
determining, updating and ranking key drivers ([0039] teaches modifying treatment protocols, pricing, staff, medications, etc., to meet certain priorities and goals and [0053] teaches improving performance metrics and modifying medical practice and behavior (interpreted by examiner as updating key drivers). [0050] teaches determining root cause drivers of variations and identifying prescriptive opportunities to minimize the variations [0063] teaches generating detailed metrics for identifying potential drivers and stratify physician performance (interpreted by examine as determining and ranking key drivers)); 
and determining the healthcare practice or group performance for data based on the comparison of the then current compiled data against the benchmarks ([0018] teaches analyzing the healthcare data to identify variances in patient care. [0039] teaches the disclosed system comprises a platform that uses healthcare and patient data, and applies analyses and risk-adjusted mean comparisons to identify and quantify performance improvement opportunities [0047] teaches data may be used to determine how individual physician practices are currently performing and [0050] teaches the comparison may be used to calculate optimal clinical pathways or solutions to minimize variation (interpreted by examiner as determining the healthcare practice or group performance for the data based on the comparison of the then current compiled data against the benchmarks, where data is taught by Perkins to be patient experience and by Parents to be clinical effectiveness)); 
compiling, the then current collected data into categories ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data (interpreted by examiner as compiling the then current collected data, of Perkins below, into categories));
determining the strengths of the healthcare practice or group based on the comparison of the then current compiled data against the first benchmark and then the current collected clinical effectiveness data against the second benchmark; and presenting the then current strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider ([0046] teaches financial planning to monitor reimbursement contract performance and forecasting, clinical operational (interpreted by examiner as the clinical effectiveness data of Parent) and financial opportunity generation, and data-driven targeted opportunities to healthcare manager devices based on data aggregated from data sources. [0046] teach reimbursement data. [0057] teaches Playbook module is operable to incorporate financial and quality forecasting, generate prescriptive opportunity scripts, provide planning and execution strategies, generate financial operating plans to meet organizational goals, facilitate work assignment and accountability, and model the financial impact of the savings opportunity realization on the underlying contract and [0058] teaches user can observe the financial impact of executing on a value of savings or improvement associated with the opportunity (interpreted by examiner as means to determine strength organization/healthcare practice based on comparison of current compiled data (data of clinical effectiveness of Parent and data of patient experience of Perkins) against many benchmark and to present the current strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider. The Examiner would like to note that this is intended use)) 

Snow does not explicitly disclose, however, Parent discloses:
data is clinical effectiveness data ([abstract] teaches optimizing productivity and performance of a workforce and acquiring real time, continuous, data point set relating to said workforce to identify and direct specific improvements to be made to increase the productivity and performance of the workforce in a healthcare environment (interpreted by examiner as clinical effectiveness data)) 
determining a clinical effectiveness of a healthcare practice or group, the method of determining a patient experience comprising (Parent at [0007] teaches solutions to improve efficiencies in the healthcare system and [0072] teaches gathering data and [0073] teaches that without this valuable detailed data, many businesses and operations (such as hospitals) are running blind, without any baseline measurements nor any benchmarks for improvement nor processes to optimize workflow and improve customer services (such as patient care). The method the present invention addresses head-one the issue of inefficient healthcare delivery workflows, bringing light to shine on improving patient outcomes through better utilization of scarce and expensive healthcare professionals.): developing core questions to be answered by physicians or the healthcare practice or (Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness)); 
developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness (Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness)); 
collecting clinical effectiveness data on a continuous basis, on a third computer, in response to the core questions and specialty questions from physicians or healthcare practice or group (Parent at [0016] teaches acquiring real time continuous data (interpreted by examiner as collecting data on a continuous basis) [0261] teaches answers to questions and collecting data (interpreted by examiner as collecting data in response to the core questions and specialty questions from physicians or healthcare practice or group) and [0024] teaches using a computer to acquire data (interpreted as the third computer)); 
compiling, a continuous basis on a second computer or server, the then current collected clinical effectiveness data (Parent at [0261] teaches a compiler used to define how data will be collected and structured and teaches compiling once questions are answered (interpreted by examiner as compiling on a continuous basis the then current collected clinical effectiveness data) and [0024] teaches the use of a computer (interpreted by examiner as compiling, on a second computer or server, the collected data)); 
and comparing, on the second computer or server, the calculated then current clinical effectiveness score against second benchmarks (Parent at [abstract] and [0016] teaches comparing the complied data against benchmark data point set and [0024] teaches the use of a computer and [0024] teaches the use of a computer (interpreted by examiner as comparing, on the second computer or server, the calculated then current clinical effectiveness score, of Stoneking below, against second benchmarks)) first benchmarks continually updated in real time to ensure the first benchmarks are based on first data that is the most current first data and second benchmarks continually updated in real time to ensure the second benchmarks are based on second data that is the most current second data (Parent at [0072] teaches that the data gatherers or observers may gather and record thousands of detailed observations (sometimes hundreds of thousands) over thousands of people-hours, capturing each person's activity by pre-specified category, following these activities throughout their shift and covering all personnel 24 hours each day, as applicable (the "benchmark data points"). These data points resulting are systematically analyzed using software and the results are compiled in reports. Within the scope of the present invention, "what-if" scenarios can be run based on the benchmark data-set compared to previously collected and collated data of like workforces in like workspaces, which can have millions of useful data points (interpreted by examiner as continually updated in real time to ensure the first/second benchmarks based on first/second data that is the most current first/second data)); 
analyzing and compiling, on the second computer or server, the then current performance for the patient experience (Parent at [0066] teaches data from questionnaires. [0067] teaches analyzing data and [0069] teaches collecting data [0070] teaches providing workforce administrators with deep insights into their business and a means to objectively predict performance improvements with a high degree of accuracy. [0073] teaches improving care and outcomes [0095] teaches data specific to patient. [0072] teaches that these data points resulting are systematically analyzed using software and the results are compiled in report (interpreted by examiner as analyzing and compiling the then current performance for the patient experience)); 
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow to include methods for optimizing productivity and performance of a workforce within a work space as taught by Parent, with the motivation of producing simulation models which identify and direct specific improvements to be made to increase the productivity and performance of the workforce. (Parent at [Abstract]).

Snow and Parent do not disclose, however Stoneking discloses:
calculating a then current clinical effectiveness score for the healthcare practice or group for each category on a second computer or server (Stoneking at [0013] teaches ranking and positioning the performance (interpreted as the then clinical effectiveness) of an entity (interpreted by examiner as the healthcare practice or group) and [0014] teaches obtaining values via a questionnaire containing a plurality of questions that probe into specific performance areas of the entities. [claim 1] teaches calculating an outcome score (interpreted by examiner as calculating a clinical effectiveness score for the healthcare practice or group on a second computer or server) [0122]-[0124] teaches assigning a score to responses and categorizing accordingly (interpreted by examiner as calculating a score for each category)); analyzing and compiling, on the second computer or server, the clinical effectiveness score (Stoneking at [0038] teaches collecting data and [0131] teaches analyzing data (interpreted by examiner as analyzing and compiling, on the second computer or server, the clinical effectiveness score))

 method of parent to include calculating a score for each category as taught by Stoneking, with the motivation of improving the granularity of data analysis which improves competitive cost base in order to enhance organizational performance. (Stoneking at [0004] and [0010]).

Snow, Parent and Stoneking do not disclose, however Perkins discloses:
data is patient experience data from multiple patients (Perkins at [3:13-15] teaches data represents the health care experience and related information on a population of patients (interpreted by examiner as patient experience data from multiple patients))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow, Parent and Stoneking to incorporate data related to patient experience for multiple patients as taught by Perkins with the motivation of consistently and inexpensively comparing the vast quantities of health care services being continually rendered (Perkins at [1:51-53]).

REGARDING CLAIM 18
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 14.
Parent, Stoneking and Perkins do not explicitly disclose, however Snow further discloses:
The method as recited in claim 14, further comprising continually updating databases of the benchmarks to ensure that the benchmarks are based on the most current data available (Snow at [0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions [0105] teaches benchmark updates (interpreted by examiner as continually updating databases of the benchmarks to ensure that the benchmarks are based on the most current data available))

REGARDING CLAIM 19
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 14.
Parent, Stoneking and Perkins do not explicitly disclose, however Snow further discloses:
The method as recited in claim 14, wherein the collected data includes measures of efficiency; health and burnout; patient experience/engagement; and patient safety (Snow at [0039] teaches that the healthcare data can be transformed from raw data into meaningful and useful information for health service managers and administrators and provide ab actuarial system to predict costs for accountable care organizations (ACOs) to ensure patient quality of service for care, operational efficiency, and financial well-being and to identify and develop business decisions such as treatment protocols, pricing, staff, medications, etc., to meet certain priorities and goals (interpreted by examiner as efficiency; health and burnout; patient experience/engagement; and patient safety)).

REGARDING CLAIM 20
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 114.
Snow, Parent and Perkins do not explicitly disclose, however Stoneking further discloses:
The method as recited in claim 14, wherein data is individually weighted for impact on each of the measures (Stoneking at [0216] teaches changes that will impact how variables are defined on every level of data. [0362] teaches prioritizing activities (interpreted by examiner as individually weighted for impact on each of the measures)).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173), in view of Parent (US 2013/0073344), in view of Stoneking (US 2003/0050814), in view of Perkins (US 5724379 A) and in further view of Hudson (US 2017/0004516).

REGARDING CLAIM 15
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 14.
Parent, Stoneking and Perkins do not explicitly disclose, however Snow further discloses:
The method as recited in claim 14, further comprising using a gap analysis model to illustrate the key drivers (Snow at [0103] and Fig. 9A-9D teach an inpatient advisor logic (interpreted by examiner as gap analysis model) may generate detailed metrics for identifying potential drivers (interpreted by examiner as illustrate the key driver))

Snow, Parent, Stoneking and Perkins do not explicitly disclose, however Hudson further discloses:
key drivers of patient loyalty in comparison to a benchmark (Hudson at [0030] teaches a survey to identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization and [0067] teaches the experience of patient consumers and a primary indicator of patient satisfaction that is determined to represent whether a patient possesses a level of loyalty to the practice [0068] teaches key touch points that have a measurable impact on patient satisfaction and loyalty (interpreted by examiner as key drivers of patient loyalty in comparison to a benchmark)).



REGARDING CLAIM 16
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 14.
Snow, Parent, Stoneking and Perkins do not explicitly disclose, however Hudson further discloses:
The method as recited in claim 14, further comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty (Hudson at [0004] and [0005] teaches a consumer loyalty and willingness to recommend metric. [0030] teaches identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization. [0021] teaches implementing a mechanism that considers all aspects of the entire consumer experience that may have a measurable impact on consumer satisfaction, thereby minimizing the likelihood that identified candidate advocates would include negative qualifying statements in their recommendations (interpreted by examiner as comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty)).

REGARDING CLAIM 17
Snow, Parent, Stoneking and Perkins disclose the limitation of claim 14.
Snow, Parent, Stoneking and Perkins do not explicitly disclose, however Hudson further discloses:
The method as recited in claim 14, further comprising examining statistical relationships between potential drivers and desired outcomes (Hudson at [0034] teaches Upon the questionnaire being constructed as described above, the validity and reliability of the questions and response scales included therein can be evaluated to the extent desired or possible through the application of logical and/or statistical procedures (interpreted by examiner as examining statistical relationships between potential drivers and desired outcomes)).

Response to Arguments

Rejection under 35 U.S.C. § 112(b) 
Regarding the rejection of claims 14-20, the Applicant has amended claim 14 to overcome the basis of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 14-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   


The Examiner stated on page 2 of the Office Action that the claim recites a method for management of healthcare practices. This description of the claim is overly generalized and not truly reflective of the method recited in claim 1.
Regarding 1, the Examiner respectfully disagrees and notes that the abstract idea is the portion of the rejection indicated in bold lettering. The description of “management of healthcare practices” was merely a summary to facilitate discussion.
The claims of the present application recite a combination of elements which as a whole integrates the method of organizing human activity into a practical application. Specifically, the claim as a whole is directed to a method of determining and enhancing the reimbursement effectiveness of a healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider. The claimed invention is a specific implementation of comparing the compiled date of a healthcare practice or group to the then current and continually updated benchmarks to address specific problems with regard to obtaining reimbursement for a healthcare practice or group to enhance or increase the reimbursement for the healthcare practice or group. In the present application, when considered as a whole, and in light of the specification, independent claim 14 of the present application is not directed to an abstract idea
Regarding 2, the Examiner respectfully disagrees. Claim 14 recites an abstract idea but for the recitation of generic computer components and does not integrate the abstract idea into a practical application. Determining, collecting, transferring, compiling, comparing, developing, calculating, updating, analyzing and presenting data is an abstract idea. The result of the claim providing “demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider” is not positively recited in the claim and is an intended use of the 
Moreover, the additional elements recited in claim 14, the first computer, the second computer or server and third computer are not exclusively defined by the applicant and are recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using generic computer components. These additional elements do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo).

In With respect to any alleged Methods of Organizing Human Activity recited in claim 14, claim 14 is most akin to Example 42, claim 1 which was found allowable for providing a specific improvement over prior art system. See Example 42, claim 1 analysis stating "the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea)." For the above reasons, Applicant respectfully submits 
Regarding 3, the Examiner respectfully disagrees. Claim 1, in example 42 provides a method that collects, consolidates and updates information in a standardized format and stores it in a network-based storage to allow multiple users access to this information through a GUI. And, the Specification of Example 42 described that the technological environment to which the claims were confined actually caused the problem of delayed access to data. This provided a technological improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, and thus provided a technological solution to the described technological problem which provided a practical application. 
Example 42, claim 1 differs from the Applicant invention as the technological environment to which the Applicants claimed invention is defined is a generic computer component. The generic computer component did not cause the alleged problems. The claims recite various steps of manipulating data which is an abstract idea and does not provide an improvement in a technical field. Further, by definition, the claimed invention pre-empts the abstract idea.
Moreover, the additional elements of claim 14, the first computer, the second computer or server and third computer, are generic computer components for the implementation of the abstract idea. A well-known, general-purpose computer(s) has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)).

As discussed above, the claims of the present invention outline a specific solution to existing problems associated with obtaining optimum reimbursement for services performed by the healthcare practice or group by determining and enhancing the reimbursement effectiveness of a healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider.
Regarding 4, the Examiner respectfully disagrees. The problems described above by the applicant are no not technical problems and thus a practical application is not present. Further, more the recitation of “demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider” is an intended use of the presented data.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 21-40, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant also rehashes arguments not found persuasive by the Examiner. Applicant argues:   
In contrast, the present invention, as recited in amended claim 14 is directed to a method which includes the steps of: determining the healthcare practice or group performance for the clinical effectiveness based on the comparison of the then current collected clinical effectiveness data against the second benchmarks; analyzing and compiling, on the second computer or server, the performance for the patient experience and the clinical effectiveness score; determining the strengths of the healthcare practice or group based on the comparison of the then current collected patient experience data against the first benchmarks and the then current collected clinical effectiveness data against the second benchmarks; and presenting the then current strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider. Applicant submits that the amended independent claim 14 recites and claims differences which distinguish over the relied upon art. Such differences include, but are not limited to, the portions underlined in the preceding paragraphs.
Regarding 4, the Examiner respectfully disagrees. Snow and Perkins teach collecting, analyzing, comparing and compiling data against benchmarks. Perkins teaches data to be patient experience and 
Moreover, please refer to the new detailed rejection as the examiner has made some additional clarifications and introduced a new reference Perkins to teach that data can be patient experience data for multiple patients. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626